Title: Gilbert J. Hunt to Thomas Jefferson, 12 October 1816
From: Hunt, Gilbert John
To: Jefferson, Thomas


          
            
              Respected Sir,
              New York Oct. 12 1816
            
            I had the honor of recieving Your answer to my note, with its enclosure; and now, at this late hour, with pleasure, fulfil my obligation, by forwarding the enclosed copy of the Late War in the Scriptural Style.
            It should not have been So long delayed had my pecuniary resourses been adequate to its accomplishment. Though but a trifle, it is received here. with flattering marks of approbation. 
            
            The question might be delicate; and the answer troublesome; but, if I may presume, so much, a line from you, expressive of your viewopinion of the publication, whatever may be the result, will be a pleasure to mehim whose best wishes for your health and happiness can only cease with life.
            Though no stern religionist myself; a professor of no particular Sect; not bound by fetters whorse than the clanking chains of criminals—the fetters of the mind; but free to act and reason; yet I would be liberal to all classes:—And perhaps if rightly appreciated, this little volume might be made, as Such would think, a benefit to the children of the most religious class,  and be an  inducement to them to read the scriptures  as well as to strengthen their belief in it.—
            
              With due respect & esteem
              G. J. Hunt
            
          
          
            NB. I should have sent you a copy on blossom paper, but I thought you would prefer the hot-prest copy on white.—
          
        